Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language and submitted arguments filed 5 April 2022.  Claims 1-3, 8-10, 14, 15, 17, 19, 22 & 27-38 are now pending in this application.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10,14, 15,17, 28, 29, 31 & 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman et al (US Patent No. 9183203B1; Tuchman hereinafter) in view of Aguilar-Lemarroy et al (USPG Pub No. 20150149461A1; Aguilar hereinafter).

As for Claim 1, Tuchman teaches, A system for analyzing and presenting data, the system comprising: 
a processor (see col. 22, lines 33-45; e.g., Tuchman teaches of utilizing computers which employ processors to process information, and may be referred to as central processing units); 
a memory unit operably connected with the processor, the memory unit including machine readable instructions that when executed by the processor (see col. 22, lines 41-51; e.g., the reference of Tuchman teaches of instructions such as encoded signals enable various operations referencing other data in processor accessible areas of memory {i.e. registers, cache memory, random access memory, etc.}) 
use one or more semantic tools to analyze a plurality of documents or records to associate the plurality of documents or records with one or more values from a set of values (see Fig. 2; see col. 2, lines 21-33; col. 4, lines 9-37; e.g., According to column 3, lines 54-63 of the Tuchman reference, natural language processing queries are utilized within the “GDMA” {Generalized Data Mining and Analytics Apparatuses Methods and Systems} for selecting a computer-searchable index based on a query type comprising a plurality of searchable index entries {i.e. considered equivalent to Applicant’s collection/corpus of electronic documents} related with occurrences of query terms and providing at least one collection of type values for display.  The utilization of at least natural language processors by Tuchman continues to read on Applicant’s “semantic tools”, which are generally an array of “tools”/components which provide advanced means for categorizing and processing data, as well as the discovering of relationships within various data sets, such as the identification of defined patterns when identifying terms matching a query input, for example {i.e. col. 21, lines 33-50}.  Column 20, lines 8-19 describe the GDMA’s use of “tools”, where the GDMA may establish “an intellectual property and/or creative content valuation tool” by correlating manuscripts, contracts, and the like with the content of documents such as graded/ranked/rated documents of an automatic grading system, thus, reading on Applicant’s claimed language as a plurality of documents are being compared and processed by one or more tools.  According to earlier text of column 4, lines 9-37, vectors associated with each data type comprises “binned values” associated with a given data type and term, equivalent to Applicant’s teaching of one or more values, which are associated with one or more of a plurality of documents or records.  Applicant’s disclosure, at least within paragraphs [0075] & [0043], define values of a set of values as “cultural values”, which represent trends in values {i.e. how values have changed in importance or meaning over time} within one or more of a plurality of analyzed sources {i.e. articles, news sources, blogs}, and, in the same fashion, the binned values of Tuchman, amongst the one or more returned values and data types corresponding to analyzed and indexed {i.e. “inverted index”} query results of an entire corpus, represent at least data trend/pattern information forming vectors of information analyzed from accessed GDMA databases).
The reference of Tuchman does not appear to explicitly recite the amended limitation of, “wherein the machine readable instructions when executed by the processor use at least one value library including maps for the set of values and one or more semantic tools utilizing the at least one value library to associate the plurality of documents or records to the one or more values, based upon a relatedness score of the plurality of documents or records to the one or more values of the set of values, and wherein the maps for the set of values are created using a text mining tool based on a plurality of relevant documents or records for each value from the set of values”.
The reference of Aguilar teaches, “wherein the machine readable instructions when executed by the processor use at least one value library including maps for the set of values and one or more semantic tools utilizing the at least one value library to associate the plurality of documents or records to the one or more values, based upon a relatedness score of the plurality of documents or records to the one or more values of the set of values, and wherein the maps for the set of values are created using a text mining tool based on a plurality of relevant documents or records for each value from the set of values” (see pp. [0025]; e.g., the reference of Aguilar serves as an enhancement to the teachings of Tuchman by facilitating the automated reading, decryption, retrieval, gathering, analyzing, indexing, comparing and storing of unstructured data by utilizing techniques such as “text extraction”, “text mining” and “opinion mining” to extract key phrases from text and documents {i.e. corpus} in a community forum, and analyze the sentiment of sentences including the key phrases, including syntactical analysis and lexical pattern matching. According to at least paragraphs [0039-0040], a “topic extractor”, including at least an “index module” and “topic extraction module”, is used to index and organize the various documents and sets of unstructured data within a corpus to facilitate searching and analysis. The index module, which performs the aforementioned functions of the topic extractor, also records and indexes the number of each post or data for reference and retrieval, and outputs an index that contains a “map of the corpus” that provides the mapping of each element to all constituents, words, sequences, IDs, tokens, and any other value, in the same fashion claimed by Applicant and the use of semantic tools in associating documents with values.  According to paragraphs [0043-0045], various methods can be utilized to extend corpus grouping, such as sequences and/or elements to which the topic is highly related can be grouped.  A model can be used to predict the “likelihood of each sequence to a new given corpus”, thus, reading on Applicant’s “relatedness score”, as a measure of relation to one or more specific topics is determined. This aspect was briefly discussed within text of paragraph [0028], which makes reference to “creating a scoring or metric system based on the identified elements specific to the corpus”. Paragraphs [0044-0045] state that the one or more corpus(es) can be associated with one or more topics based on occurrence, frequency and use of key sequences found in the corpus, aiding in building a relevant matrix, and taking into account at least a measurement of the mutual dependence of multiple variables).
The combined references are considered analogous art for being within the same field of endeavor, which is systems for analyzing text.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the mapping of values within a corpus of unstructured documents based on at least a relatedness score, as taught by Aguilar, with the method of Tuchman, because there is a need for the automated processing of unstructured data to proceed from a foundation of identified references, in order to build a framework of retrievable meaning or values converted to result into a meaningful set of identified patterns that deliver actionable insights. (Aguilar; [0013-0014])
 
As for Claim 2, Tuchman teaches, “wherein the relatedness is determined by comparing a relatedness score to a threshold, and, if the score meets or exceeds the threshold, associating a document or record from the plurality of documents or records with the one or more values” (see col.8, lines 42-67; col. 9, lines 1-45; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism, such as a correlation score surpassing a scoring threshold” determined by relevant correlation scores to other data types within a corpus of documents {i.e. , contributing to a term tensor which discovers relevant element occurrences within an electronic document corpus.  As stated within column 9, correlation occurrences between documents information elements within the electronic document corpus may be detected using techniques and metrics, such as “particular distance” of a query term within the text of the documents, with distance being calculated based on factors such as size of document corpus and content and/or categorization of the query term). 


As for Claim 3, Tuchman teaches, “wherein a mapping engine to create the at least one value library utilizing a custom collection database (see Fig. 16; see col. 21, lines 33-67; col. 22, lines 1-10; e.g., the reference of Tuchman teaches of utilizing one or more of a plurality of libraries of defined patterns for data type specification that is selected as a query input, where a pattern query specification may comprise values, collections and/or range of values.  The one or more of a plurality of libraries works in collaboration with the GDMA database component configured to process data and provide for the use of key fields for the indexing of tables of relational data pertaining to values and patterns of one or more of a plurality of documents, as discussed within column 33, lines 7-58.  According to at least column 34, lines 18-34, various user interface primitives and custom database tables are utilized by the GDMA database, responsible for containing, retaining, and providing information regarding other nodes and data, and configured to keep track of various settings, inputs, and parameters via database controllers in the equivalent fashion claimed by Applicant’s limitation.  As stated within earlier text of column 3, lines 29-63 provides discussion into the use of the GDMA, and its capabilities for at least “retrieving numerical and/or non-numerical data, trends, relationships, and/or the like from a corpus of structured and/or unstructured electronic documents”, where the GDMA is configured to provide context analysis and information retrieval and facilitate flexibility and customization to further address the needs of at least the GDMA user, document corpus, and data resource). 

	As for Claim 8, Tuchman teaches, wherein the system includes a user interface having a search input field for a topic or keyword search to provide the plurality of documents or records (see Fig. 6B; see col. 14, lines 1-33; e.g., According to Figure 6B, a user interface for the presentation of a histogram, for example, comprises a text field admitting query inputs, query input strings, Boolean expressions and the like, equivalent to Applicant’s “search input field”). 


As for Claim 9, Tuchman teaches, wherein the plurality of documents or records comprise search results from the topic or keyword search from one or more databases (see col. 2, lines 19-33; e.g., the reference of Tuchman teaches of utilizing an index of a plurality of searchable index entries associated with related occurrences of query terms in a corpus of source documents.  A term tensor is generated which comprises a plurality of type vectors wherein each type vector comprises a collection of type values collected from a corpus of analyzed documents.  According to column 3, lines 27-63, the reference of Tuchman provides “Generalized Data Mining and Analytics” {GDMA} techniques which facilitate natural language queries/ natural language processing techniques for the retrieving of numerical and/or non-numerical data, trends, relationships and/or the like from a corpus of structured/unstructured electronic documents). 


As for Claim 10, Tuchman teaches, a method of analyzing a plurality of documents or records to associate the plurality of documents or records with one or more values from a set of values, the method comprising: 
using the machine readable instructions to assign a score to each document or record, the score signaling how well the document or record relates to the one or more values in the libraries utilizing the maps (see col.8, lines 42-67; col. 9, lines 1-5; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element occurrences within an electronic document corpus.  The GDMA receives structured documents, such as surveys, that can be used for qualitative inputs and to determine qualitative scores in association with qualitative user inputs and document tags and/or identifiers, as stated within column 18, lines 64-67 through column 19, lines 1-33.  Unstructured documents are assigned qualitative values containing the same qualitative sentiment signifiers); 
based on the assigned scores, associating the document or record with the one or more values via executable machine readable instructions (see col.8, lines 42-67; col. 9, lines 1-5; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element occurrences within an electronic document corpus.  The GDMA receives structured documents, such as surveys, that can be used for qualitative inputs and to determine qualitative scores in association with qualitative user inputs and document tags and/or identifiers, as stated within column 18, lines 64-67 through column 19, lines 1-33.  Unstructured documents are assigned qualitative values containing the same qualitative sentiment signifiers); and 
presenting the plurality of documents or records, at a user interface, based a relatedness of the documents or records to the one or more values from the set of values (see Fig. 3; see col. 6, lines 45-67; col. 7, lines 1-22; e.g., the cited portions of column 6, lines 45-67 through column 7, lines 1-22 teach discuss the graphical presentation of configured results which display correlation values, range of values, phrase variants, etc.  The cited portions provide various implementations for presenting relevance and/or correlation information for discovered data types, including association of additional information in the form of metadata, document source information and the like, with one or more displayed data values.  For each data point corresponding to a value of a selected data type, the GDMA may access and/or provide for display a collection of information, such as global information associated with a document source from which the data point was derived, as well as correlation/relevance values, reading on Applicant’s claimed limitation, as documents/records/data is presented). 
The reference of Tuchman does not appear to explicitly recite the amended limitation of, “using a memory unit that includes machine readable instructions that is operably connected with a processor, such that when the machine readable instructions are executed one or more semantic tools and at least one value library including maps for the set of values to determine whether the plurality of documents or records relate to the one or more values from the set of values, wherein the maps for the set of values are created using a text mining tool based on a plurality of relevant documents or records for each value from the set of values”.
The reference of Aguilar teaches, “using a memory unit that includes machine readable instructions that is operably connected with a processor, such that when the machine readable instructions are executed one or more semantic tools and at least one value library including maps for the set of values to determine whether the plurality of documents or records relate to the one or more values from the set of values, wherein the maps for the set of values are created using a text mining tool based on a plurality of relevant documents or records for each value from the set of values” (see pp. [0025]; e.g., the reference of Aguilar serves as an enhancement to the teachings of Tuchman by facilitating the automated reading, decryption, retrieval, gathering, analyzing, indexing, comparing and storing of unstructured data by utilizing techniques such as “text extraction”, “text mining” and “opinion mining” to extract key phrases from text and documents {i.e. corpus} in a community forum, and analyze the sentiment of sentences including the key phrases, including syntactical analysis and lexical pattern matching. According to at least paragraphs [0039-0040], a “topic extractor”, including at least an “index module” and “topic extraction module”, is used to index and organize the various documents and sets of unstructured data within a corpus to facilitate searching and analysis. The index module, which performs the aforementioned functions of the topic extractor, also records and indexes the number of each post or data for reference and retrieval, and outputs an index that contains a “map of the corpus” that provides the mapping of each element to all constituents, words, sequences, IDs, tokens, and any other value, in the same fashion claimed by Applicant and the use of semantic tools in associating documents with values.  According to paragraphs [0043-0045], various methods can be utilized to extend corpus grouping, such as sequences and/or elements to which the topic is highly related can be grouped.  A model can be used to predict the “likelihood of each sequence to a new given corpus”, thus, reading on Applicant’s “relatedness score”, as a measure of relation to one or more specific topics is determined. This aspect was briefly discussed within text of paragraph [0028], which makes reference to “creating a scoring or metric system based on the identified elements specific to the corpus”. Paragraphs [0044-0045] state that the one or more corpus(es) can be associated with one or more topics based on occurrence, frequency and use of key sequences found in the corpus, aiding in building a relevant matrix, and taking into account at least a measurement of the mutual dependence of multiple variables).
The combined references are considered analogous art for being within the same field of endeavor, which is systems for analyzing text.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the mapping of values within a corpus of unstructured documents based on at least a relatedness score, as taught by Aguilar, with the method of Tuchman, because there is a need for the automated processing of unstructured data to proceed from a foundation of identified references, in order to build a framework of retrievable meaning or values converted to result into a meaningful set of identified patterns that deliver actionable insights. (Aguilar; [0013-0014])


As for Claim 14, Tuchman teaches, further comprising the step of creating the at least one value library for values using a custom collection database for the set of values (see Fig. 16; see col. 21, lines 33-67; col. 22, lines 1-10; e.g., the reference of Tuchman teaches of utilizing one or more of a plurality of libraries of defined patterns for data type specification that is selected as a query input, where a pattern query specification may comprise values, collections and/or range of values.  The one or more of a plurality of libraries works in collaboration with the GDMA database component configured to process data and provide for the use of key fields for the indexing of tables of relational data pertaining to values and patterns of one or more of a plurality of documents, as discussed within column 33, lines 7-58.  According to at least column 34, lines 18-34, various user interface primitives and custom database tables are utilized by the GDMA database, responsible for containing, retaining, and providing information regarding other nodes and data, and configured to keep track of various settings, inputs, and parameters via database controllers in the equivalent fashion claimed by Applicant’s limitation.  As stated within earlier text of column 3, lines 29-63 provides discussion into the use of the GDMA, and its capabilities for at least “retrieving numerical and/or non-numerical data, trends, relationships, and/or the like from a corpus of structured and/or unstructured electronic documents”, where the GDMA is configured to provide context analysis and information retrieval and facilitate flexibility and customization to further address the needs of at least the GDMA user, document corpus, and data resource).

As for Claim 15, Tuchman teaches, A method of analyzing a plurality of data records or documents, the method comprising; 
using the machine readable instructions to assign a score to each data record or document, the score signaling how well the data record relates to the one or more values from the set of values using the maps (see col.8, lines 42-67; col. 9, lines 1-5; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element occurrences within an electronic document corpus.  The GDMA receives structured documents, such as surveys, that can be used for qualitative inputs and to determine qualitative scores in association with qualitative user inputs and document tags and/or identifiers, as stated within column 18, lines 64-67 through column 19, lines 1-33.  Unstructured documents are assigned qualitative values containing the same qualitative sentiment signifiers); 
based on the assigned scores, associating the data records or documents with the one or more values from the set of values via executable machine readable instructions (see col.8, lines 42-67; col. 9, lines 1-5; col. 16, lines 40-65; e.g., the reference of Tuchman teaches of applying a correlation scoring threshold mechanism to contribute to a term tensor which discovers relevant element occurrences within an electronic document corpus.  The GDMA receives structured documents, such as surveys, that can be used for qualitative inputs and to determine qualitative scores in association with qualitative user inputs and document tags and/or identifiers, as stated within column 18, lines 64-67 through column 19, lines 1-33.  Unstructured documents are assigned qualitative values containing the same qualitative sentiment signifiers); and 
presenting the data records, at a user interface, based on the association of each of the plurality or documents or records to the set of values (see Fig. 3; see col. 6, lines 45-67; col. 7, lines 1-22; e.g., the cited portions of column 6, lines 45-67 through column 7, lines 1-22 teach discuss the graphical presentation of configured results which display correlation values, range of values, phrase variants, etc.  The cited portions provide various implementations for presenting relevance and/or correlation information for discovered data types, including association of additional information in the form of metadata, document source information and the like, with one or more displayed data values.  For each data point corresponding to a value of a selected data type, the GDMA may access and/or provide for display a collection of information, such as global information associated with a document source from which the data point was derived, as well as correlation/relevance values, reading on Applicant’s claimed limitation, as documents/records/data is presented).
The reference of Tuchman does not appear to explicitly recite the amended limitation of, “using a memory unit that includes machine readable instructions that is operably connected with a processor, such that when the machine readable instructions are executed a relatedness of the data records or documents to one or more values of a set of values is determined using one or more semantic tools and at least one value library including a mapping engine that includes maps stored on a database for the set of values, wherein the maps for the set of values are created using a text mining tool based on a plurality of relevant documents or records for each value from the set of values”.
The reference of Aguilar teaches, “using a memory unit that includes machine readable instructions that is operably connected with a processor, such that when the machine readable instructions are executed a relatedness of the data records or documents to one or more values of a set of values is determined using one or more semantic tools and at least one value library including a mapping engine that includes maps stored on a database for the set of values, wherein the maps for the set of values are created using a text mining tool based on a plurality of relevant documents or records for each value from the set of values” (see pp. [0025]; e.g., the reference of Aguilar serves as an enhancement to the teachings of Tuchman by facilitating the automated reading, decryption, retrieval, gathering, analyzing, indexing, comparing and storing of unstructured data by utilizing techniques such as “text extraction”, “text mining” and “opinion mining” to extract key phrases from text and documents {i.e. corpus} in a community forum, and analyze the sentiment of sentences including the key phrases, including syntactical analysis and lexical pattern matching. According to at least paragraphs [0039-0040], a “topic extractor”, including at least an “index module” and “topic extraction module”, is used to index and organize the various documents and sets of unstructured data within a corpus to facilitate searching and analysis. The index module, which performs the aforementioned functions of the topic extractor, also records and indexes the number of each post or data for reference and retrieval, and outputs an index that contains a “map of the corpus” that provides the mapping of each element to all constituents, words, sequences, IDs, tokens, and any other value, in the same fashion claimed by Applicant and the use of semantic tools in associating documents with values.  According to paragraphs [0043-0045], various methods can be utilized to extend corpus grouping, such as sequences and/or elements to which the topic is highly related can be grouped.  A model can be used to predict the “likelihood of each sequence to a new given corpus”, thus, reading on Applicant’s “relatedness score”, as a measure of relation to one or more specific topics is determined. This aspect was briefly discussed within text of paragraph [0028], which makes reference to “creating a scoring or metric system based on the identified elements specific to the corpus”. Paragraphs [0044-0045] state that the one or more corpus(es) can be associated with one or more topics based on occurrence, frequency and use of key sequences found in the corpus, aiding in building a relevant matrix, and taking into account at least a measurement of the mutual dependence of multiple variables).
The combined references are considered analogous art for being within the same field of endeavor, which is systems for analyzing text.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the mapping of values within a corpus of unstructured documents based on at least a relatedness score, as taught by Aguilar, with the method of Tuchman, because there is a need for the automated processing of unstructured data to proceed from a foundation of identified references, in order to build a framework of retrievable meaning or values converted to result into a meaningful set of identified patterns that deliver actionable insights. (Aguilar; [0013-0014])


As for Claim 17, Tuchman teaches, further comprising creating the at least one value library for the set of values using selective records or documents in a custom collections database (see Fig. 16; see col. 21, lines 33-67; col. 22, lines 1-10; e.g., the reference of Tuchman teaches of utilizing one or more of a plurality of libraries of defined patterns for data type specification that is selected as a query input, where a pattern query specification may comprise values, collections and/or range of values.  The one or more of a plurality of libraries works in collaboration with the GDMA database component configured to process data and provide for the use of key fields for the indexing of tables of relational data pertaining to values and patterns of one or more of a plurality of documents, as discussed within column 33, lines 7-58.  According to at least column 34, lines 18-34, various user interface primitives and custom database tables are utilized by the GDMA database, responsible for containing, retaining, and providing information regarding other nodes and data, and configured to keep track of various settings, inputs, and parameters via database controllers in the equivalent fashion claimed by Applicant’s limitation). 

As for Claim 28, Tuchman teaches, wherein the custom collection of documents for the set of values is manually selected (see col. 4, lines 20-25; e.g., according to user input, one or more GDMA databases are accessed to retrieve at least one inverted index).

As for Claim 29, Tuchman teaches, wherein the plurality of documents are provided in response to an input search query and further comprising: using the input search query to retrieve the plurality of documents or records from an informational database (see col. 4, lines 20-25; e.g., according to user input, one or more GDMA databases, equivalent to one or more informational databases, are accessed to retrieve at least one inverted index to generate query results and associated data types to be communicated to a client terminal).

Claim 31 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 29.  Accordingly, Claim 31 is rejected for substantially the same reasons as presented above for Claim 29 and based on the references’ disclosure of the necessary supporting hardware and software (Tuchman; col. 27, lines 64-67; col. 28, lines 1-65; e.g., method for implementation integrating hardware and software components).

As for Claim 34, Tuchman teaches, further comprises a trend analysis engine configured to utilize a value trend map to provide a value trend over time output (see col. 2, lines 4-11; e.g., As stated within cited column 2, lines 4-11, “...numerical results and/or statistical relationships among entities or terms as determined based on analysis of a corpus of electronic documents. In one embodiment, the GDMA may recognize novel trends, relationships, clusters, outliers, phrase occurrences, deviations from historical baseline, and/or the like to automatically present to the user what is new and/or different in the corpus”, where analysis of statistical relationships among entities and terms based on analysis of a corpus of documents can recognize novel trends, relationships and occurrences. According to Figure 3 and corresponding column 7, lines 58-67 through column 8, lines 1-21, a user interface is utilized for the display of distributions, statistical quantities and the like based on values for a default and/or selected data type in accordance with selected representation formats, such as correlated displays, XY plot, line graph, or the like, to differentiate and highlight trends and/or result subsets based on factors such as chronology {i.e. in order of time}, relevance, value relative to mean, etc., reading on Applicant’s value trend map providing trends over time).

	As for Claim 35, the reference of Tuchman teaches of information retrieval providing data mining and analytics.
	Tuchman does not recite the amended limitation of, “wherein the plurality of relevant documents or records are pre-stored within the custom collection database”.
	Aguilar teaches, “wherein the plurality of relevant documents or records are pre-stored within the custom collection database” (see pp. [0025]; e.g., the reference of Aguilar, at least within paragraph [0025], teaches of identifying topics amongst a given document corpus, which is considered equivalent to Applicant’s “custom collection database”, as the corpus is a large set of texts or documents used for performing statistical analysis).
The combined references are considered analogous art for being within the same field of endeavor, which is systems for analyzing text.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the mapping of values within a corpus of unstructured documents based on at least a relatedness score, as taught by Aguilar, with the method of Tuchman, because there is a need for the automated processing of unstructured data to proceed from a foundation of identified references, in order to build a framework of retrievable meaning or values converted to result into a meaningful set of identified patterns that deliver actionable insights. (Aguilar; [0013-0014])


	As for Claim 36, the reference of Tuchman teaches of information retrieval providing data mining and analytics.
	Tuchman does not recite the amended limitation of, “wherein the relatedness score is determined by quantifying a text or meaning in the documents or records based on a textual analysis”.
	Aguilar teaches, “wherein the relatedness score is determined by quantifying a text or meaning in the documents or records based on a textual analysis” (see pp. [0025]; e.g., according to at least paragraph [0025], opinion mining is utilized for analyzing the sentiment of sentences, including syntactical analysis and lexical pattern matching.  Paragraphs [0048] and [0051-0053] provide further insight into the generation of at least an “impact score”, considered equivalent to Applicant’s “relatedness score”, as the score relates to an identified impact of each polarity key sequence in relation to a given topic.  Impact score can also be detected using the syntactic distance between the word and the topic in a syntactic tree, in consideration of the number of branches from a polarity word back up to a topic key phrase for determining the impact of the polarity word.  The “scoring system” described within paragraph [0053] is based on the capabilities to build a matrix based on identifying key element links and relations to the corpuses, reading on Applicant’s claimed limitation).
The combined references are considered analogous art for being within the same field of endeavor, which is systems for analyzing text.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the mapping of values within a corpus of unstructured documents based on at least a relatedness score, as taught by Aguilar, with the method of Tuchman, because there is a need for the automated processing of unstructured data to proceed from a foundation of identified references, in order to build a framework of retrievable meaning or values converted to result into a meaningful set of identified patterns that deliver actionable insights. (Aguilar; [0013-0014])


	As for Claim 37, the reference of Tuchman teaches of information retrieval providing data mining and analytics.
	Tuchman does not recite the amended limitation of, “wherein the plurality of relevant documents or records are pre-stored within the custom collection database”.
	Aguilar teaches, “wherein the plurality of relevant documents or records are pre-stored within the custom collection database” (see pp. [0025]; e.g., the reference of Aguilar, at least within paragraph [0025], teaches of identifying topics amongst a given document corpus, which is considered equivalent to Applicant’s “custom collection database”, as the corpus is a large set of texts or documents used for performing statistical analysis).
The combined references of Tuchman and Aguilar are considered analogous art for being within the same field of endeavor, which is systems for analyzing text.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the mapping of values within a corpus of unstructured documents based on at least a relatedness score, as taught by Aguilar, with the method of Tuchman, because there is a need for the automated processing of unstructured data to proceed from a foundation of identified references, in order to build a framework of retrievable meaning or values converted to result into a meaningful set of identified patterns that deliver actionable insights. (Aguilar; [0013-0014])


	As for Claim 38, the reference of Tuchman teaches of information retrieval providing data mining and analytics.
	Tuchman does not recite the amended limitation of, “wherein the score is determined by quantifying a text or meaning in the documents or records based on a textual analysis”.
	Aguilar teaches, “wherein the score is determined by quantifying a text or meaning in the documents or records based on a textual analysis” (see pp. [0025]; e.g., according to at least paragraph [0025], opinion mining is utilized for analyzing the sentiment of sentences, including syntactical analysis and lexical pattern matching.  Paragraphs [0048] and [0051-0053] provide further insight into the generation of at least an “impact score”, considered equivalent to Applicant’s “relatedness score”, as the score relates to an identified impact of each polarity key sequence in relation to a given topic.  Impact score can also be detected using the syntactic distance between the word and the topic in a syntactic tree, in consideration of the number of branches from a polarity word back up to a topic key phrase for determining the impact of the polarity word.  The “scoring system” described within paragraph [0053] is based on the capabilities to build a matrix based on identifying key element links and relations to the corpuses, reading on Applicant’s claimed limitation).
The combined references of Tuchman and Aguilar are considered analogous art for being within the same field of endeavor, which is systems for analyzing text.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the mapping of values within a corpus of unstructured documents based on at least a relatedness score, as taught by Aguilar, with the method of Tuchman, because there is a need for the automated processing of unstructured data to proceed from a foundation of identified references, in order to build a framework of retrievable meaning or values converted to result into a meaningful set of identified patterns that deliver actionable insights. (Aguilar; [0013-0014])


Claims 19, 22, 27, 30, 32 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman et al (US Patent No. 9183203B1; Tuchman hereinafter) in view of Aguilar Lemarroy (USPG Pub No. 20150149461A1; Aguilar hereinafter) further in view of Bauchot et al (USPG Pub No. 20150178385A1; Bauchot hereinafter).

As for Claim 19, the reference of Tuchman teaches of information retrieval providing data mining and analytics, and the Aguilar reference teaches of facilitating the automated reading, decryption, retrieval, gathering, analyzing, indexing, segmentation, classification, grouping, comparing and storing of unstructured data from a set of one or more highly related computer programs which service a particular data transaction or system need.
The combined references are considered analogous art for being within the same field of endeavor, which is systems for analyzing text.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the mapping of values within a corpus of unstructured documents based on at least a relatedness score, as taught by Aguilar, with the method of Tuchman, because there is a need for the automated processing of unstructured data to proceed from a foundation of identified references, in order to build a framework of retrievable meaning or values converted to result into a meaningful set of identified patterns that deliver actionable insights. (Aguilar; [0013-0014])
The combined references of Tuchman and Aguilar are considered analogous art for being within the same field of endeavor, which is systems for analyzing text.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the mapping of values within a corpus of unstructured documents based on at least a relatedness score, as taught by Aguilar, with the method of Tuchman, because there is a need for the automated processing of unstructured data to proceed from a foundation of identified references, in order to build a framework of retrievable meaning or values converted to result into a meaningful set of identified patterns that deliver actionable insights. (Aguilar; [0013-0014])
The references of Tuchman and Aguilar do not appear to recite the limitation of, “wherein the system generates a user interface including two or more of a value selection, a category selection and a society, technology, economy, environment and politics “STEEP” selection to associate the plurality of documents or records with the set of values utilizing the at least one value library, a set of categories utilizing one or more category libraries and a set of STEEP utilizing one or more STEEP libraries and the system utilizing the semantic tools and the values libraries to associate the plurality of documents or records with the one or more values in response to the value selection, the category libraries to associate the plurality of documents or records with the set of categories in response to the category selection and the STEEP libraries to associate the plurality of documents or records with the set of STEEP in response to the STEEP selection”.
Bauchot teaches, “wherein the system generates a user interface including two or more of a value selection, a category selection and a society, technology, economy, environment and politics “STEEP” selection to associate the plurality of documents or records with the set of values utilizing the at least one value library, a set of categories utilizing one or more category libraries and a set of STEEP utilizing one or more STEEP libraries and the system utilizing the semantic tools and the values libraries to associate the plurality of documents or records with the one or more values in response to the value selection, the category libraries to associate the plurality of documents or records with the set of categories in response to the category selection and the STEEP libraries to associate the plurality of documents or records with the set of STEEP in response to the STEEP selection” (see Fig. 6; see pp. [0060-0061], [0063], [0069]; e.g., the reference of Bauchot serves as an enhancement to the teachings of the primary Tuchman references and teaches of using at least a “micro-blog client” and/or “micro-blog digest client” with identical user interfaces for the discovery of concepts {i.e. “unhappiness”} associated with keyword roots {i.e. sad, angry, not-happy, annoyed} which are located within at least a concept dictionary and found within one or more messages of a message digest.   The one or more messages are assigned an interest value {i.e. “interest value of 1”} or has its respective interest value updated for relevance from accrued appearances of each such concept or combination of concepts, as well as based on messages associated with concepts/keywords that have experienced user actions.  At least paragraph [0069] refers to a “concept interest table” that includes single concepts and combinations of concepts from one or more of a “concept interest dictionary” {i.e. library} if found in messages that experienced user actions {i.e. user selections}, where the concept interest table includes an associated interest value that has accrued from appearances of each such concept or combination of concepts).
The combined references of Tuchman, Aguilar and Bauchot are considered analogous art for being within the same field of endeavor, which is information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the discovery of concept values related to keywords/keyterms located within a plurality of messages which correspond to the meaning of the message, as taught by Bauchot, with the methods of Aguilar and Tuchman, in order to address the prior art deficiency of not being able to adapt to any change in subjects of interest. (Bauchot; [0002-0003]) 

As for Claim 22, the reference of Tuchman teaches of information retrieval providing data mining and analytics, and the Aguilar reference teaches of facilitating the automated reading, decryption, retrieval, gathering, analyzing, indexing, segmentation, classification, grouping, comparing and storing of unstructured data from a set of one or more highly related computer programs which service a particular data transaction or system need.
The references of Tuchman and Aguilar do not appear to recite the limitation of, “wherein the set of values relate to cultural values”.
Bauchot teaches, “wherein the set of values relate to cultural values” (see pp. [0065-0066], [0069]; e.g., the reference of Bauchot serves as an enhancement to the combined references by accounting for concepts associated with keyword roots of a document such as one or more messages being analyzed, where an “unhappiness concept”, considered equivalent to Applicant’s “cultural values” such as “happiness”, “love”, “comfort” and/or “serenity”, for example, pertains to one or more topics or subjects having related instances {i.e. sad, angry, not happy} within one or more received messages for message digesting).
The combined references of Tuchman, Aguilar and Bauchot are considered analogous art for being within the same field of endeavor, which is information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the discovery of concept values related to keywords/keyterms located within a plurality of messages which correspond to the meaning of the message, as taught by Bauchot, with the methods of Aguilar and Tuchman, in order to address the prior art deficiency of not being able to adapt to any change in subjects of interest. (Bauchot; [0002-0003]) 

As for Claim 27, the reference of Tuchman teaches of information retrieval providing data mining and analytics, and the Aguilar reference teaches of facilitating the automated reading, decryption, retrieval, gathering, analyzing, indexing, segmentation, classification, grouping, comparing and storing of unstructured data from a set of one or more highly related computer programs which service a particular data transaction or system need.
The references of Tuchman and Aguilar do not appear to recite the limitation of, “wherein the set of values includes one or more of access, achievement, adventure, affluence, ambition, aspiration, assistance, authenticity, balance, beauty, belief, belonging, celebration, challenge, change, choice, civility, comfort, commitment, community, compassion, competition, confidence, connectivity, conservation, contentment, control, convenience, cool, courage, creativity, curiosity, deliciousness, dependability, design, desire, detail, devotion, dignity, discipline, discovery, diversity, efficiency, empowerment, endurance, energy, entertainment, equality, escape, excellence, exclusivity, experience, expertise, faith, family, fantasy, fear, fitness, fragility, freedom, fresh, friendship, fun, future, growth, happiness, harmony, health, honesty, honor, hope, idealism, identity, image, independence, individuality, indulgence, information, ingenuity, innovation, inspiration, integrity, intelligence, intimacy, intuition, joy, justice, knowledge, leadership, learning, legacy, logic, love, loyalty, luck, luxury, maturity, nature, natural, nostalgia, novelty, optimism, order, originality, passion, patience, patriotism, peace, performance, personalization, pleasure, populism, power, prevention, pride, privacy, prosperity, purity, quality, relaxation, respect, responsibility, romance, safety, security, sensuality, serenity, sexuality, sharing, simplicity, speed, spirituality, stability, status, stealth, strength, style, subversion, success, sustainability, teamwork, thrift, thrill, transparency, trust truth, uniqueness, unity, value, vitality, wealth, wellness, whimsy, wisdom and wonder”.
Bauchot teaches, “wherein the set of values includes one or more of access, achievement, adventure, affluence, ambition, aspiration, assistance, authenticity, balance, beauty, belief, belonging, celebration, challenge, change, choice, civility, comfort, commitment, community, compassion, competition, confidence, connectivity, conservation, contentment, control, convenience, cool, courage, creativity, curiosity, deliciousness, dependability, design, desire, detail, devotion, dignity, discipline, discovery, diversity, efficiency, empowerment, endurance, energy, entertainment, equality, escape, excellence, exclusivity, experience, expertise, faith, family, fantasy, fear, fitness, fragility, freedom, fresh, friendship, fun, future, growth, happiness, harmony, health, honesty, honor, hope, idealism, identity, image, independence, individuality, indulgence, information, ingenuity, innovation, inspiration, integrity, intelligence, intimacy, intuition, joy, justice, knowledge, leadership, learning, legacy, logic, love, loyalty, luck, luxury, maturity, nature, natural, nostalgia, novelty, optimism, order, originality, passion, patience, patriotism, peace, performance, personalization, pleasure, populism, power, prevention, pride, privacy, prosperity, purity, quality, relaxation, respect, responsibility, romance, safety, security, sensuality, serenity, sexuality, sharing, simplicity, speed, spirituality, stability, status, stealth, strength, style, subversion, success, sustainability, teamwork, thrift, thrill, transparency, trust truth, uniqueness, unity, value, vitality, wealth, wellness, whimsy, wisdom and wonder” (see pp. [0065-0066], [0069]; e.g., the reference of Bauchot serves as an enhancement to the combined references by accounting for concepts associated with keyword roots of a document such as one or more messages being analyzed, where an “unhappiness concept” pertains to a topics or subject having related instances {i.e. sad, angry, not happy} located within messages and an increased interest value if a user acts on the one or more messages concerning those discerned concept values, reading on Applicant’s claimed limitation).
The combined references of Tuchman, Aguilar and Bauchot are considered analogous art for being within the same field of endeavor, which is information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the discovery of concept values related to keywords/keyterms located within a plurality of messages which correspond to the meaning of the message, as taught by Bauchot, with the methods of Aguilar and Tuchman, in order to address the prior art deficiency of not being able to adapt to any change in subjects of interest. (Bauchot; [0002-0003]) 

Claim 30 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 27.  Accordingly, Claim 30 is rejected for substantially the same reasons as presented above for Claim 27 and based on the references’ disclosure of the necessary supporting hardware and software (Tuchman; col. 27, lines 64-67; col. 28, lines 1-65; e.g., method for implementation integrating hardware and software components).


Claims 32 & 33 amount to a method comprising instructions that, when executed by one or more processors, performs the system of Claims 27 & 22, respectively.  Accordingly, Claims 32 & 33 are rejected for substantially the same reasons as presented above for Claims 27 & 22 and based on the references’ disclosure of the necessary supporting hardware and software (Tuchman; col. 27, lines 64-67; col. 28, lines 1-65; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to at least Tuchman and Bauchot’s alleged failure to teach the subject matter of at least Independent Claims 1, 10 & 15 has been fully considered and is persuasive in-part, as the Tuchman and Bauchot references have been maintained, and with the newly utilized Aguilar-Lemarroy et al reference being applied to address the amended limitation of, “wherein the machine readable instructions when executed by the processor use at least one value library....based upon a relatedness score of the plurality of documents or records to the one or more values of the set of values, and wherein the maps for the set of values are created using a text mining tool based on a plurality of relevant documents or records for each value from the set of values”, as discussed within updated rationale provided within the corresponding rejection above.  Further explanation has provided below to better address Applicant’s concerns regarding the maintained Tuchman and Bauchot et al references.  
Upon further consideration and in direct response to Applicant’s claim amendments and arguments, a new ground(s) of rejection for Claims 1-3, 8-10, 14, 15, 17, 19, 22 & 27-38 is made in view of Aguilar-Lemarroy et al (USPG Pub No. 20150149461A1) to address Applicant’s amended limitations.

With respect to Applicant’s argument that:
	“Claim 1 recites that “the machine readable instructions when executed by the processor use at least one value library including maps for the set of values and the one or more semantic tools utilizing utilize the at least one value library to associate the plurality of documents or records to the one or more values based upon a relatedness score of the plurality of documents or records to the one or more values from the set of values”. Tuchman fails to disclose this claim limitation when considered as a whole. The Office Action has broken the claim limitation into random parts and alleges that the whole limitation is anticipated based on the selective or partial mapping. The Applicant therefore traverses the rejection and respectfully submits that Tuchman fails to anticipate the independent claims of the instant patent application.”

Examiner has not been persuaded, and maintains that the provided rejection utilizing the Tuchman reference continues to read on Applicant’s claimed limitation by individually addressing Applicant’s claimed elements, such as “a processor”, “a memory unit operably connected with the processor”, and “one or more semantic tools to analyze a plurality of documents or records...”, which has been clearly taught by the Tuchman reference at least within column 2, lines 21-33, column 3, lines 54-63, and  column 4, lines 9-37.  The aforementioned citations discuss the use of natural language processors {i.e. equivalent to Applicant’s “one or more semantic tools”} for selecting a computer-searchable index based on a query type comprising a plurality of “searchable index entries” within a Generalized Data Mining and Analytics Apparatus {“GDMA”}, with the searcheable index entries being equivalent to Applicant’s collection/corpus of electronic documents.  As stated within rationale provided previously, and reiterated herein, vectors associated with each data type comprise “binned values” associated with a given data type and term, where the “binned values” remain to be considered equivalent to Applicant’s teaching of one or more values associated with one or more of a plurality of documents or records.  

With respect to Applicant’s argument that:
	“Claim 1 recites that “the machine readable instructions when executed by the processor use at least one value library including maps for the set of values and the one or more semantic tools utilizing utilize the at least one value library to associate the plurality of documents or records to the one or more values based upon a relatedness score of the plurality of documents or records to the one or more values from the set of values”. Tuchman fails to disclose this claim limitation when considered as a whole. The Office Action has broken the claim limitation into random parts and alleges that the whole limitation is anticipated based on the selective or partial mapping. The Applicant therefore traverses the rejection and respectfully submits that Tuchman fails to anticipate the independent claims of the instant patent application.

	As outlined below, the Office Action incorrectly equates the partially picked terms from the claimed limitation of the instant patent application with the features of Tuchman.

	
	
	Examiner has been persuaded, where, as stated within updated rationale above, the Aguilar-Lemarroy et al reference is now being utilized to better address Applicant’s amended limitation by further disclosing Applicant’s claim limitation as a whole.  



	
Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
	**Scheffler et al (USPG Pub No. 20150339570A1) teaches methods and systems for neural and cognitive processing.
	**Tadayon et al (USPG Pub No. 20140079297A1) teaches application of Z-webs and Z-factors to analytics, search engine, learning, recognition, natural language, and other utilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								7/26/2022